        Case 3:20-cv-02731-VC Document 244-2 Filed 05/24/20 Page 1 of 4




         CARLOS RUBEN FRANCO PAZ SHORT-FORM BAIL APPLICATION
SUMMARY:
Carlos Ruben Franco Paz is a detainee with no criminal convictions who fled Guatemala to come
to the United States in 2015. Both his father and mother were killed in the Guatemala. Mr.
Franco Paz has a pending application for asylum, withholding of removal and protection under
the convention against torture.
Mr. Franco Paz has family in the United States including two siblings and his partner and child.
He has been living with a co-worker while on a work assignment in San Jose prior to his
detention by ICE and would return to his co-worker’s home if released. Mr. Franco Paz was
denied bond by the immigration court based on flight risk but he understands the importance of
complying with the immigration court process and is very amenable to alternatives to detention.


     1. Name: Carlos Ruben Franco Paz (AKA Jorge Mendez Alvarez)

     2. Age: 25

     3. Sex: Male

     4. Primary Language: Spanish

     5. If Hearing, is an interpreter needed? Yes

     6. Detention: Mesa Verde Detention Facility

     7. Dorm Unit:

     8. Date of Bond Hearing: December 18, 2019

     9. Outcome of Bond Hearing: Mr. Franco Paz was denied release on bond based on flight
        risk. The Judge did not find him to be a danger.

     10. Length of Time in Detention: 7 months

     11. Medical Condition(s) That Put Detainee at Risk:

        None reported. However, counsel does not have access to his medical records.

     12. Attorney Name and Contact Information:

        Malvina De La Canal, Esq.
        Law Offices of Vivian N. Szawarc
        (510) 447-7700
        1624 Franklin Street, Ste 402
                                                                CARLOS RUBEN FRANCO PAZ
        Case 3:20-cv-02731-VC Document 244-2 Filed 05/24/20 Page 2 of 4




         Oakland, CA 94104
         malvina@vivianesq.net

     13. Felony or Misdemeanor Convictions, including Date and Offense:

         Mr. Franco Paz has no criminal convictions in the United States or any country.

     14. Pending Criminal Charges and Outstanding Warrants, including Jurisdiction and
         Offense:

         According to the RAP sheet Mr. Franco Paz has one arrest for which there may be
         charges pending:

         Arrested October 1, 2018 - Fort Scott Kansas – Kansas Statute 8-235 (driving without a
         license) and Kansas Statute 8-1599 (transportation of alcohol in an open container) both
         misdemeanors, case #18TR832. According to the RAP sheet, he may have a warrant
         from 1/2/2019 for failure to appear.

         Mr. Franco Paz also is subject to an INTERPOL “Blue Notice”1 asking to question Mr.
         Franco Paz relating to allegations that he was involved in the homicide of two
         individuals and attempted homicide of another individual in the municipality of San
         Isidro Esquipulas Chiquimula, Guatemala on May 20, 2016. A Blue Notice is a request
         to collect information regarding a person’s identity, location and activities in relation to
         a crime – unlike a Red Notice, it does NOT seek an individual’s arrest or indicate that
         the individual is wanted for prosecution or to serve a sentence.2 Mr. Franco Paz denies
         the allegations and reports that he has been in the United States continuously since April
         2015- he denies returning to Guatemala since that time.3 See Dkt. 122, Sec. IV
         (explaining abuse of Interpol notice system by countries with weak rule-of-law
         institutions).

     15. Scheduled Removal Date:

         None. Mr. Franco Paz has an Individual Hearing scheduled for June 1, 2020 with the
         San Francisco Immigration Court. If he is denied relief, he will be reserving appeal.

     16. Family:


1
  The ICE spreadsheet indicates that Mr. Franco Paz has an Interpol Red Notice. This is
incorrect. Counsel has reviewed the document; it is a Blue Notice.
2
  See https://www.interpol.int/en/How-we-work/Notices/About-Notices
3
  The I-213 alleges that he returned to Guatemala for his mother’s funeral and later re-entered
with his family. Mr. Franco Paz reports to his attorney that this is inaccurate and that he did pay
money to help his partner and child enter the United States but that he did not enter with them as
he was already in the United States and had not left. The Immigration Court has ordered ICE to
submit proof that he left the country as alleged in the I-213.
                                                                  CARLOS RUBEN FRANCO PAZ
    Case 3:20-cv-02731-VC Document 244-2 Filed 05/24/20 Page 3 of 4




    Mr. Franco Paz has two sisters in the United States: Claudia Franco in Tulsa,
    Oklahoma, and Tania Franco in Kansas City, Kansas. Mr. Franco’s partner, Karen
    Maldonado, and their U.S. citizen child C.R.F.M. live in Baltimore, Maryland.

17. Proposed Custodian and Description of Proposed Release

   If released, Mr. Franco Paz would live with a friend and co-worker:

    Juan I. Soto Cruz

    San Jose, CA 95136


   Mr. Soto Cruz will pick Mr. Franco Paz up from Mesa Verde Detention Facility and
    will provide housing and financial support for Mr. Franco Paz.

   Mr. Soto Cruz’s home is sufficient to allow Mr. Franco Paz to quarantine for 14 days,
    maintain social distancing, and abide by any conditions the Court may impose. Mr. Soto
    Cruz will take all the steps he can to ensure Mr. Soto Cruz complies with the Court or
    ICE’s conditions of release.

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.

    Mr. Franco Paz worked for Smart Communications Network, Inc. Mr. Franco Paz has
    been working on this contract in San Jose, CA and was living with his co-worker Mr.
    Soto Cruz.

    Mr. Franco Paz has an attorney based in Oakland California representing him in an
    application for asylum, withholding of removal and protection under the convention
    against torture. He understands the importance of appearing at any future immigration
    proceedings and commits to doing so. Mr. Franco Paz hopes to eventually reunite with
    his wife and child but will not leave the jurisdiction until his case is complete. He is
    amenable to alternatives to detention including GPS monitoring.

19. Employment History:

    Mr. Franco Paz has worked as a contractor for Smart Communications Networks Inc.
    from January 2016 until detained by ICE near his worksite in October 2019.

20. Other Information Relevant to Bail Determination:

   Mr. Franco Paz fled Guatemala after threats to his life. Mr. Franco Paz’s father and
    mother were both killed in Guatemala and Mr. Franco Paz fears returning based on
    credible threats to his own life. Mr. Franco Paz is seeking asylum, withholding of
    removal and protection under the convention against torture and has a personal interest

                                                           CARLOS RUBEN FRANCO PAZ
         Case 3:20-cv-02731-VC Document 244-2 Filed 05/24/20 Page 4 of 4




         in appearing for his immigration court proceedings because he knows this is the only
         way to remain lawfully in the United States, and he genuinely fears returning to
         Guatemala.

        Mr. Franco Paz remains in custody after the Immigration Judge denied release on bond
         on December 18, 2019 because he found Mr. Franco Paz to be a flight risk.4 The
         Immigration Judge did not find Mr. Franco Paz to be a danger to the community,
         despite the Blue Notice. Mr. Franco Paz has a fixed address and an attorney
         representing him in his removal proceedings before the San Francisco Immigration
         Court. He understands the importance of complying with Court orders and is amenable
         to GPS tracking or other alternatives to detention.


     21. Attached are the following documents: Not applicable

This application was drafted by Mr. Franco Paz’s immigration attorney Malvina De La Canal
based on information she obtained from her client, Mr. Franco Paz as well as from the sponsor.
It was reviewed by San Francisco Public Defender attorney Hayley Upshaw for accuracy,
comparing the descriptions to information from the RAP sheet and I-213.
In preparing this application, class counsel reviewed the I-213 and RAP sheet. Class counsel did
not have access to medical records or immigration documentation and any statements are based
on information and belief.
Respectfully submitted,

s/Genna Ellis Beier
Genna Ellis Beier




4
 Immigration Judges do not reach the question of flight risk if they find an individual to be a
danger to the community so the fact that he was denied on flight risk corroborates that the
Immigration Judge did not find him to be a danger. See Matter of Urena, 25 I&N Dec. 140 (BIA
2009)
                                                               CARLOS RUBEN FRANCO PAZ
